Citation Nr: 0909596	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral knees.

2.  Entitlement to service connection for arthritis of the 
bilateral ankles.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1953 until March 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In March 2008, the Board remanded this case for further 
development.  

The Board notes the Veteran submitted additional private 
medical evidence in January 2009 without a waiver of review 
of that evidence by the agency of original jurisdiction.  
Because the evidence is sufficient to grant the claims and as 
such, review of the evidence by the Board would not prejudice 
the Veteran.  


FINDINGS OF FACT

1.  The Veteran's arthritis of the right and left knees had 
its onset during service.

2.  The Veteran's arthritis of the right and left ankles had 
its onset during service.


CONCLUSIONS OF LAW

1.  Arthritis of the right and left knees was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Arthritis of the right and left ankles was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
arthritis of the bilateral knees and arthritis of the 
bilateral ankles.  As this represents a complete grant of the 
benefits sought on appeal, no discussion of VA's duties to 
notify and assist is required.

The Board notes that this is a case where the Veteran's 
service treatment records were destroyed in the 1973 fire at 
the National Personnel Records Center in St. Louis.  In such 
a case, where records in the control of the VA are 
unavailable due to no fault of the Veteran the duty to notify 
and assist is heightened. Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  Additionally, under such circumstances, 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Evidence of record raised a question of whether the Veteran 
had a pre-existing knee and ankle condition.  A Veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  According to 38 C.F.R. § 
3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the Veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, the Veteran denied a history of swollen or 
painful joints, arthritis or rheumatism, trick or locked knee 
or foot trouble on the December 1952 pre-induction report of 
medical history.  Additionally, the December 1952 pre- 
induction examination described the feet, lower extremities 
and spine and musculoskeletal system as normal and described 
no prior defect or injury.  As no disability was noted on the 
examination, the Veteran is presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service.  VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

In the present case, there is no competent medical evidence 
dated prior to the December 1952 pre-induction examination 
which reflects diagnoses of knee or ankle disabilities.  
Thus, the only medical record which referred to an injury 
prior to service, the October 2005 private record, was based 
entirely upon the Veteran's history.  The Court has held that 
the transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Similarly, the law has 
provided that history provided by the Veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition. 38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).  In sum, there is no 
competent medical evidence of record to elucidate the nature 
of the injury; any residuals; the course of treatment, or any 
other factors that may enable the Board to gauge any relevant 
information as to the preexistence of the arthritis of the 
knees or ankles.  As such, the Veteran's history alone, 
without any corroborating medical evidence, is insufficient 
to rebut the presumption of soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The July 2008 VA examination concluded with diagnoses of 
bilateral knee degenerative joint disease and bilateral ankle 
tendonitis.  Therefore, the Veteran has current disabilities 
and the remaining question is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disabilities and the inservice disease or injury.

The Board notes that the complete service treatment records 
are not associated with the claims file.  The service 
treatment records that are in the claims file fail to 
demonstrate complaints or treatment of a bilateral knee or 
ankle condition during the Veteran's period of active 
service.  However, a March 1959 report of medical history 
completed in connection with the Veteran's transfer to the 
Reserves reflected the Veteran reported a history of swollen 
or painful joints, arthritis or rheumatism and foot trouble.  
The undated examination performed in connection with the 
Veteran's transfer to the Reserves described the feet, lower 
extremities and spine and other musculoskeletal system as 
normal.  

Additionally, the Veteran has described bilateral knee 
problems during basic training from April to May 1953.  
Specifically, he indicated that the exercises and the 
equipment he had to carry caused sprains of the knees and 
ankles which led to the current arthritis.  The Veteran also 
indicated in an October 2005 statement that he reported to 
sick call so often for his foot and ankle pain that he was 
informed that if he went on sick call again he would have to 
repeat basic training.  Although the Veteran is not competent 
to relate the current arthritis to service, he is competent 
to testify as to the symptoms he experienced, including pain 
of the knees and ankles, and whether or not he reported to 
sick call.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
the Board finds the Veteran's testimony to be credible as 
there are no conflicting statements in the record nor is 
there any evidence suggesting the Veteran was mistaken. In 
fact, the Veteran's complaint of problems with his knees was 
corroborated by the other lay statements.  See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  In this regard, a 
lay statement of Mr. N. related that he served on basic 
training with the Veteran.  Mr. N. indicated that Veteran had 
problems wit the feet, ankles and knees and went to sick call 
many times.  

Finally, there is evidence suggesting the arthritis of the 
knees is related to his service.  For example, an October 
2005 private medical record noted the Veteran had arthritis 
prior to his service and explained that the disease got 
aggressively worse due to the amount of physical work the 
Veteran was required to perform during service.  Based upon 
this record, the Board remanded the claim for a VA 
examination to specifically assess whether or not any current 
disability was related to service.  The examiner reviewed the 
record and examined the Veteran in July 2008.  The examiner 
concluded that it was at least as likely as not that the knee 
condition was related to service.  The examiner explained 
that the Veteran indicated the symptoms began during service 
and that the symptoms had continued and worsened over time 
until today.  Finally, the Veteran submitted two statements 
from a private physician both dated in December 2008.  The 
physician indicated that the Veteran had degenerative 
arthritis of multiple joints that developed and worsened 
throughout his lifetime.  The physician opined that it was 
very likely that the Veteran had some of these symptoms 
during his late teens and early twenties and would have been 
symptomatic during his Army service.  In light of the above, 
and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that service connection is warranted for 
right knee, left knee, right ankle and left ankle arthritis.


ORDER

Service connection for arthritis of the right knee is 
granted.

Service connection for arthritis of the left knee is granted.

Service connection for arthritis of the right ankle is 
granted. 

Service connection for arthritis of the left ankle is 
granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


